DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John S. Mortimer on 05/28/2021.

The application has been amended as follows: 

In The Claims:
…
5. (Currently Amended) The kit according to claim 25, wherein the first projection has a length and the first projection and first receptacle are configured to key the 

6. (Currently Amended) The kit according to claim 5, wherein the first receptacles [[has]] have an elongate slot configuration and [[is]] are bounded by a surface that extends fully around the first projections.  


…

10. (Currently Amended) The kit according to claim 9, wherein there is a third projection and receptacle pair cooperating between each of the 

11. (Cancelled)  
…

13. (Currently Amended) The kit according to claim 25, wherein each of the 
…

20. (Currently Amended) The kit according to claim 15, wherein the third, fourth, and 
…



a support assembly comprising: a collection of components comprising ;
the collection of components configured so that a first plurality of the components, comprising the ; 
the first support assembly configuration having a first operative state with respect to an upwardly facing base surface wherein a device support surface is defined by the third component in the first support assembly configuration at a first height in relationship to the upwardly facing base surface relative to which a device with a monitor can be operatively placed[[,]]; 
wherein the first plurality of components is changeable between the first and second states without requiring use of any separate fasteners[[,]];
wherein the ; 
wherein the device support surface defined by the third component in the second support assembly configuration is at a second height in relationship to the upwardly facing base surface that is different than the first height[[,]]; 
each of the respective first receptacle extending through the third component by relative movement of the s [[is]] are configured to be urged vertically into the respective first receptacles by a weight of a device operatively placed on the device support surface[[,]]; 
wherein the support assembly is configured such that when the s [[does]] do not project substantially above the device support surface defined by the third component[[,]]; 
wherein when the first support assembly configuration is in the first operative state, the s from the first receptacles and separate the third component from the to achieve the first state[[,]];
wherein there is [[a]] an additional projection formed on each of the two replacement support components that cooperates with the respective first receptacles that [[is]] are on the third component, and when in the second support assembly configuration, the additional projections on the are configured to be urged vertically into the respective first receptacles by a weight of a device operatively placed on the device support surface[[,]];
wherein the first support assembly configuration has a central axis extending through the third component[[,]];
s and first receptacles each make up a first projection and receptacle pair cooperating between the third component and each of the two support components and there is a second projection and receptacle pair cooperating between the third component and each of the two support components and the central axis resides between and is spaced from the first and second projection and receptacle pairs, 
wherein the ;
wherein the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Schatt (EP 0593407) discloses a kit having two support, third and fourth components. The support components intermesh with each other and engage the third and fourth components via projection and receptacle pairs. However, Schatt fails to disclose replacement components included with the kit that are differently dimensioned so that the support surface created by the third member is at a different height. Modifying the support components in Schatt to be differently dimensioned would not be obvious to one having ordinary skill in the art as it would create additional unique components that would have to be manufactured, thereby increasing manufacturing and storage requirements for a kit designed to use the same supports for every configuration. As no other references been found that discloses a kit having the claimed components, the claims have been found to be allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631